95 F.3d 1165
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HOESCHT MARION ROUSSEL, INC., Plaintiff-Petitioner,v.PAR PHARMACEUTICAL, INC., Defendant-Respondent.
Misc. No. 462.
United States Court of Appeals, Federal Circuit.
Aug. 1, 1996.

Before ARCHER, Chief Judge, MICHEL and SCHALL, Circuit Judges.
ON PETITION FOR PERMISSION TO APPEAL
ORDER
SCHALL, Circuit Judge.


1
Hoechst Marion Roussel, Inc. petitions for permission to appeal the March 14, 1996 order certified by the United States District Court for the District of New Jersey as one involving a controlling issue of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation.  28 U.S.C. § 1292(b)-(c).  Par Pharmaceutical, Inc. has not responded.


2
Hoechst sued Par for infringement under 35 U.S.C. § 271(e)(2), alleging that Par's submission of an Abbreviated New Drug Application infringed its patent.  Par filed a counterclaim seeking a declaratory judgment of invalidity and noninfringement.  Par demanded a jury trial.  Hoechst moved to strike Par's jury trial demand on the ground that neither the complaint nor the counterclaim raises issues that require a jury trial under the Seventh Amendment.  The district court denied the motion to strike the jury trial demand in a March 14, 1996 order.  On April 29, 1996, the district court granted Hoechst's motion to certify the order for permissive appeal.


3
We agree that the jury trial issue presents a controlling question of law and is appropriate for review at this time.


4
Accordingly,

IT IS ORDERED THAT:

5
Hoechst's petition for permission to appeal is granted.